UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 4, 2015 Date of Report (Date of earliest event reported) SUMMER INFANT, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 001-33346 20-1994619 (State or Other (Commission File Number) (IRS Employer Jurisdiction of Incorporation) Identification No.) 1 WOONSOCKET, RHODE ISLAND 02895 (Address of Principal Executive Offices) (Zip Code) (401) 671-6550 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]
